Citation Nr: 1232680	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  06-17 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a stroke, to include as secondary to a service-connected closed head injury with cephalgia. 

2.  Entitlement to an initial evaluation in excess of 10 percent prior to April 3, 2009, for a closed head injury with cephalgia.

3.  Entitlement to an initial evaluation in excess of 30 percent since April 3, 2009, for a closed head injury with cephalgia

4.  Entitlement to an initial evaluation in excess of 20 percent prior to October 21, 2010, for chronic lumbar strain. 

5.  Entitlement to an initial evaluation in excess of 40 percent since October 21, 2010, for chronic lumbar strain.

6.  Entitlement to a finding of total disability based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1978 to August 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO), which denied service connection for left wrist, stroke, and right shoulder disabilities, and granted service connection for lumbar sprain rated 20 percent disabling, and a closed head injury with cephalgia (hereinafter "headaches") rated 10 percent disabling.  Both assigned ratings were effective from May 25, 2005.  

In a December 2009 rating decision, the RO granted entitlement to an increased 30 percent evaluation for headaches, effective from April 3, 2009.  As this did not represent the maximum evaluation available, the matter remains on appeal with regard to both identified stages.  AB v. Brown, 6 Vet. App. 35 (1993).

In a September 2010 decision, the Board denied the claim for entitlement to service connection for a left wrist disorder; this decision is final and no further question remains before the Board with respect to that issue.  The remaining matters were remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

During the processing of the remand, VA granted service connection for a right shoulder disability in an April 2012 decision.  This represents a full grant of the benefit sought on appeal, and the matter of service connection is no longer before the Board.

Also in the April 2012 rating decision, the VA awarded an increased 40 percent evaluation for chronic lumbar strain, effective from October 21, 2010.  As this increase does not represent the maximum available benefit available, the matter remains on appeal with respect to both identified stages.  See AB, 6 Vet. App. at 35.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice  v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has repeatedly alleged his service connected disabilities render him unable to work.  An appeal for TDIU is therefore inferred.

As previously noted by the Board in its September 2010 decision, the record contains a July 2005 claim of entitlement to service connection for a bilateral knee disorder.  Further, in September 2010 the Veteran raised the issue of service connection for a vision impairment.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A review of the record indicates that the claims file is incomplete.  The copy of the December 2009 decision granting an increased 30 percent evaluation for headaches is not an original, and is filed far out of expected chronological order.  Further, the record reflects a substantial gap between March 2008 and February 2010 in the physical file.  While the Virtual VA system contains some VA generated documents (including an additional relevant rating decision for that period), the documents of record demonstrate that additional records are absent.  For example, the December 2009 rating decision refers to receipt of a claim in April 2009, and a June 2008 decision cites a December 2007 spine examination.

The Board cannot determine what documents may be missing.  At the very least, an April 2009 claim is absent.  It is clear that this claim is relevant to the issue of evaluation of headaches; the Veteran presumably made some reference to the severity of his condition.  Such statements are competent evidence of the status of the disability.  At other points in the record, he has referred to the impact of headaches in conjunction with descriptions of his back symptomatology.  The Board simply cannot definitively determine that the missing records are relevant to only one claim, and hence all claims must be remanded to allow all records to be associated with the claims file.  It is possible that a temporary file was established at the RO, and a full set of duplicates was not entered into the claims file.

When a complete and accurate record is built, further development is required.  With regard to the claim of service connection for a stroke, an examination is required.  Treatment records document complaints of dizziness and a diagnosis of a transient ischemic attack (TIA).  A closed head injury in service is well established.  The Veteran has advanced a plausible theory that a relationship exists between his current diagnosis and his in-service injury.  Examination is therefore required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the spine disability, a new examination to obtain updated clinical findings is required.  VA treatment records since the most recent October 2010 VA examination indicate that the disability may have worsened.  Increased pain complaints and reports of greater impact on occupational functioning are reflected.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Further, an updated examination must include specific findings regarding the impact of service connected disabilities on occupational functioning.

The claim of entitlement to TDIU is inextricably intertwined with the pending appeals for increased evaluation and service connection.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  TDIU requires consideration of the impact of all service connected disabilities on the Veteran's ability to obtain or retain substantially gainful employment. 

Moreover, while the record reflects that the Veteran stopped work in April 2011, it is not clear whether this was a temporary or permanent stoppage.  On remand, a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, must be requested.  This form includes current and recent employment history, as well as information on relevant factors such as education and vocational training.  In so requesting, VA should also provide all required notice to the Veteran regarding a claim for TDIU.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or through the VA Virtual VA system, any and all documents for the period between March 2008 and February 2010 not currently associated.  An April 2009 claim or other correspondence is specifically identified as missing.  If no additional records are located or identified, such must be certified in writing and the Veteran notified.

This includes obtaining complete VA treatment and examination records from the medical center in Detroit, Michigan, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of 2005 to the present.

2.  Contact the appellant and provide him fully compliant notice as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must include information regarding TDIU, and must specifically request a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  Schedule the Veteran for an appropriate VA examination to obtain an adequate medical opinion regarding a nexus between the in-service closed head injury and a stoke or TIA.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner should identify any current stroke/TIA condition or residuals thereof, and offer an opinion as to whether it is at least as likely as not any current disability is caused or aggravated by the in-service closed head injury with cephalgia.  The examiner should describe the impact of such on the Veteran's occupational functioning.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Schedule the Veteran for VA a) spine, b) joint, and c) miscellaneous neurological examinations.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner(s) must fully describe the current status of the Veteran's service connected low back, right shoulder, and headache disabilities, and must specifically comment on the impact of the service-connected disabilities on the Veteran's occupational functioning.  To what extent is his ability to obtain or retain substantially gainful employment affected, and how?

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



